344 F.2d 125
Jerry Mack DORROUGH, Appellant,v.UNITED STATES of America, Appellee.
No. 21902.
United States Court of Appeals Fifth Circuit.
April 21, 1965.

Jerry Mack Dorrough, pro se.
Robert B. Ward, Asst. U.S. Atty., Barefoot Sanders, Dallas, Tex., U.S. Atty., for appellee.
Before WOODBURY,1 JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
It appears from an examination of the records of this court that the questions presented on this appeal from an order denying a motion under Title 28 U.S.C. 2255 were fully presented and considered by this court on a previous appeal.  Dorrough v. United States, 327 F.2d 667 (C.A. 5, 1964).  This appeal is therefore not only devoid of merit and frivolous but also vexatious.  The order of the District Court is


2
Affirmed.



1
 Senior Judge of the First Circuit, sitting by designation